DETAILED ACTION
This action is responsive to the application No. 16/772,258 filed on June 12, 2020.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Acknowledgment
The application filed on 06/12/2020 has been entered.  Accordingly, pending in this Office action are claims 1-19.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 12-14, 16, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Togashi (JP 2017-157816) in view of Maehara (JP 2006-120773).

Regarding Claim 1, Togashi (see, e.g., Fig. 1), teaches a photoelectric converter comprising:
an organic photoelectric conversion section including a first electrode 11/12, a second electrode 16, and an organic photoelectric conversion layer 15, the first electrode 11/12 including one electrode 11 and another electrode 12, the second electrode 16 being disposed to be opposed to the first electrode 11/12, the organic photoelectric conversion layer 15 being disposed between the first electrode 11/12 and the second electrode 16 and being electrically coupled to the one electrode 11, the organic photoelectric conversion layer 15 and the other electrode 12 being provided with an insulation layer 82 therebetween;
an inorganic photoelectric conversion section 42/43 with the first electrode 11/12 disposed between the inorganic photoelectric conversion section 42/43 and the organic photoelectric conversion section.
Togashi does not show an optical filter provided between the organic photoelectric conversion section and the inorganic photoelectric conversion section.
Maehara (see, e.g., Fig. 2), in similar photoelectric converters to those of Togashi, on the other hand, teaches an optical filter 15/16 provided between the organic photoelectric conversion section 19 and the inorganic photoelectric conversion section 2/4, and Togashi further teaches that the use of a color filter can alleviate the demand for the spectral separation characteristics of blue light, green light, and red light, and has high mass productivity. 
It would have been obvious to one of ordinary skill in the art at the time of filing to include in Togashi’s device an optical filter provided between the organic photoelectric 

Regarding Claim 2, Togashi and Maehara teach all aspects of claim 1.  Maehara (see, e.g., Fig. 2), teaches that the optical filter 15/16 is provided between the other electrode 5 and the inorganic photoelectric conversion section 42/43.

Regarding Claim 3, Togashi and Maehara teach all aspects of claim 1.  Maehara (see, e.g., Fig. 2), teaches that:
the organic photoelectric conversion section (i.e., section where layer 19 is located) and the inorganic photoelectric conversion section (i.e., section where layers 2/4 are located) absorb respective pieces of light in wavelength bands different from each other, and
the optical filter 15/16 selectively transmits light in a wavelength band (i.e., red/blue), the light being absorbed in the inorganic photoelectric conversion section 2/4.  

Regarding Claim 4, Togashi and Maehara teach all aspects of claim 1.  Maehara (see, e.g., Figs. 1, 2), teaches that the inorganic photoelectric conversion section 2/4 is provided in a semiconductor 3substrate 1, and a plurality of photoelectric conversion sections 2/4 is disposed in a planar direction of the semiconductor substrate 1.  

Regarding Claim 5, Togashi and Maehara teach all aspects of claim 4.  Maehara (see, e.g., Figs. 1, 2), teaches that:
the optical filter 15/16 includes a first optical filter 15 and a second optical filter 16, the first optical filter 15 selectively transmitting light in a first wavelength band (i.e., red), the second optical filter 16 selectively transmitting light in a second wavelength band (i.e., blue), and
the first optical filter 15 or the second optical filter 16 is disposed between the first electrode 5 and each of the plurality of photoelectric conversion sections 2/4.  

Regarding Claim 6, Togashi and Maehara teach all aspects of claim 5.  Maehara (see, e.g., Figs. 1-5), teaches that the first optical filters 15 and the second optical filters 16 are disposed in a checkerboard pattern (see, e.g., Figs. 3, 4) or a striped pattern (see, e.g., Fig. 5).  

Regarding Claim 7, Togashi and Maehara teach all aspects of claim 5.  Togashi (see, e.g., Figs. 1, 6), teaches that the optical filter further includes a third optical filter, the third optical filter selectively transmitting light in a third wavelength band, and the first optical filters, the second optical filters, and the third optical filters are disposed in a Bayer array (see, e.g., Togashi: “the use of the color filter can alleviate the demand for the spectral characteristics of blue, green, and red, and has high mass productivity.  An array of image pickup elements in the solid-state imaging device according to the first aspect of the present disclosure, in addition to the Bayer array…”).

Regarding Claim 12, Togashi and Maehara teach all aspects of claim 1.  Maehara (see, e.g., Fig. 2), teaches that a light-shielding section 17 is provided at least partially between the adjacent optical filters 15/16 that selectively transmit respective pieces of light in wavelength bands different from each other.

Regarding Claim 13, Togashi and Maehara teach all aspects of claim 12.  Togashi (see, e.g., Fig. 1), teaches that the light-shielding section 81 includes a through electrode 61, the through electrode 61 being electrically coupled to the one electrode 11 and penetrating a semiconductor substrate 70, the semiconductor substrate 70 including the inorganic photoelectric conversion section 42/43.

Regarding Claim 14, Togashi and Maehara teach all aspects of claim 12.  Togashi (see, e.g., Figs. 1, 2), teaches that the light-shielding section 81 includes a driving wiring line, the driving wiring line being electrically coupled to the other electrode 12 (see, e.g., Togashi: “The charge storage electrode 12 is connected to a drive circuit.  Specifically, the charge storage electrode 12 is connected to a vertical drive circuit 112 that constitutes a drive circuit via a connection hole 66, a pad portion 64, and a wiring VOA provided in the interlayer insulating layer 81”).

Regarding Claim 16, Togashi and Maehara teach all aspects of claim 1.  Maehara (see, e.g., Fig. 2), teaches that the optical filter 15/16 is formed by using a plurality of openings.  
In re Thorpe et al., 227 USPQ 964 (CAFC, 1985) and the related case law cited therein which make it clear that it is the final product per se which must determine in a “product by process” claim, and not the patentability of the process, and that, as here, an old or obvious product produced by a new method is not patentable as a product, whether claimed in “product by process” claim or not.  As state in Thorpe, even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  In re Brown, 459 F.2d 531, 535, 173 USPQ 685, 688 (CCPA 1972); In re Pilkington, 411 F.2d 1345, 162 USPQ 145 (CCPA 1969); Buono v. Yankee Maid Dress Corp., 77 F.2d 274, 279, 26, USPQ 57, 61 (2d. Cir 1935).
NOTE that the applicant has burden of proof in such cases as the above case law makes clear. 
In reference to the claimed process step “wherein the optical filter is formed by using a plurality of openings” this is considered an intermediate method step that does not affect the structure of the final device.

Regarding Claim 19, Togashi (see, e.g., Figs. 1, 6), teaches a solid-state imaging device comprising a plurality of pixels each provided with one or more photoelectric converters the photoelectric converters each including:
an organic photoelectric conversion section including a first electrode 11/12, a second electrode 16, and an organic photoelectric conversion layer 15, the first electrode 11/12 including one electrode 11 and another electrode 12, the second 16 being disposed to be opposed to the first electrode 11/12, the organic photoelectric conversion layer 15 being disposed between the first electrode 11/12 and the second electrode 16 and being electrically coupled to the one electrode 11, the organic photoelectric conversion layer 15 and the other electrode 12 being provided with an insulation layer 82 therebetween;
an inorganic photoelectric conversion section 42/43 with the first electrode 11/12 disposed between the inorganic photoelectric conversion section 42/43 and the organic photoelectric conversion section.
Togashi does not show an optical filter provided between the organic photoelectric conversion section and the inorganic photoelectric conversion section.
Maehara (see, e.g., Fig. 2), in similar photoelectric converters to those of Togashi, on the other hand, teaches an optical filter 15/16 provided between the organic photoelectric conversion section 19 and the inorganic photoelectric conversion section 2/4, and Togashi further teaches that the use of a color filter can alleviate the demand for the spectral separation characteristics of blue light, green light, and red light, and has high mass productivity. 
It would have been obvious to one of ordinary skill in the art at the time of filing to include in Togashi’s device an optical filter provided between the organic photoelectric conversion section and the inorganic photoelectric conversion section, as taught by Maehara, to alleviate the demand for the spectral separation characteristics of blue light, green light, and red light, and to obtain a high mass productivity.


Claims 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Togashi (JP 2017-157816) in view of Maehara (JP 2006-120773) and further in view of Isao (JP 2010-136225).

Regarding Claim 8, Togashi and Maehara teach all aspects of claim 7.  They do not show that the optical filter further includes a fourth optical filter, the fourth optical filter selectively transmitting light in a fourth wavelength band.  
Isao (see, e.g., Fig. 4), in similar image sensors to those of Togashi and Maehara, on the other hand, teaches that the optical filter further includes a fourth optical filter (i.e., W), the fourth optical filter selectively transmitting light in a fourth wavelength band (i.e., visible light).  Since the W filter has a sensitivity that is about twice as high as that of the G filter (the output level is high), a high S/N can be realized, therefore, high sensitivity of the CMOS image sensor can be achieved and the color reproducibility of the CMOS image sensor can be improved (see, e.g., pars. 0044-0046). 
It would have been obvious to one of ordinary skill in the art at the time of filing to include in Togashi’s and Maehara’s device, the optical filter further including a fourth optical filter, the fourth optical filter selectively transmitting light in a fourth wavelength band, as taught by Isao, since the W filter has a sensitivity that is about twice as high as that of the G filter, a high S/N can be realized, therefore, high sensitivity of the CMOS image sensor can be achieved and the color reproducibility of the CMOS image sensor can be improved. 

Regarding Claim 9, Togashi, Maehara, and Isao teach all aspects of claim 8.  Isao (see, e.g., Fig. 4), teaches that:
e.g., par. 0051), and4
the first optical filter (i.e., R), the second optical filter (i.e., G), the third optical filter (i.e., B), and the fourth optical filter (i.e., W) each selectively transmit light in any of a red region, a green region, a blue region, or a visible region (see, e.g., par. 0051).

Regarding Claim 10, Togashi , Maehara, and Isao teach all aspects of claim 9.  Isao (see, e.g., Fig. 8), teaches that the two first optical filters are disposed on one diagonal line, and the second optical filter and the third optical filter are disposed on another diagonal line in a 2x2 array (see, e.g., Fig. 8).

Regarding Claim 11, Togashi, Maehara, and Isao teach all aspects of claim 9.  Isao (see, e.g., Fig. 11), teaches that the two first optical filters are disposed in one column to be adjacent to each other, and the second optical filter and the third optical filter are disposed in another column to be adjacent to each other in a 2x2 array (see, e.g., Fig. 11).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Togashi (JP 2017-157816) in view of Maehara (JP 2006-120773) and further in view of Lu (US 2017/0317134).

Regarding Claim 15, Togashi and Maehara teach all aspects of claim 1.  They are silent with respect to the claim limitation that the optical filter 15/16 includes an organic pigment.  Lu (see, e.g., Fig. 8), on the other hand, teaches optical filters 710 including e.g., par. 0047),
It would have been obvious to one of ordinary skill in the art at the time of filing to include in Togashi’s/Maehara’s device an optical filter including an organic pigment, as taught by Lu, for filtering out a specific frequency band, for example, a desired wavelength of light.
Togashi/Maehara disclose the claimed invention except for not specifying that the optical filter includes an organic pigment.  Lu, on the other hand, teaches that using optical filters including organic pigments in equivalent structures is well known in the art.  Therefore, because organic pigments were well-known materials used for optical filters at the time of the invention, one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, one of ordinary skill in the art would have found it obvious to use organic pigments for the optical filters since the substitution would yield predictable results.  See Supreme Court decision in KSR International Co. v. Teleflex Inc., 550 U.S. _, 82 YSPQ2d 1385 (2007).
The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (Claims to a printing ink comprising a solvent having the vapor pressure characteristics of butyl carbitol so that the ink would not dry at room temperature but would dry quickly upon heating were held invalid over a reference teaching a printing ink made with a different solvent that was nonvolatile at room temperature but highly volatile when heated in view of an article which taught the desired boiling point and vapor pressure characteristics of a solvent for printing 
See also In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960) (selection of a known plastic to make a container of a type made of plastics prior to the invention was held to be obvious); Ryco, Inc. v. Ag-Bag Corp., 857 F.2d 1418, 8 USPQ2d 1323 (Fed. Cir. 1988) (Claimed agricultural bagging machine, which differed from a prior art machine only in that the brake means were hydraulically operated rather than mechanically operated, was held to be obvious over the prior art machine in view of references which disclosed hydraulic brakes for performing the same function, albeit in a different environment.).
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale


Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Togashi (JP 2017-157816) in view of Maehara (JP 2006-120773) and further in view of Borthakur (US 2015/0350540).

Regarding Claim 17, Togashi and Maehara teach all aspects of claim 1.  They do not teach that the optical filter 15/16 includes a metal nanoparticle.  Borthakur (see, e.g., Fig. 3), on the other hand, teaches that the optical filter 50 includes a metal nanoparticle 52, that may absorb (i.e., filter) undesired wavelengths as a result of the resonance of surface plasmons at the interface of the metal nanoparticles (see, e.g., par. 0025).
It would have been obvious to one of ordinary skill in the art at the time of filing to include in Togashi’s/Maehara’s device an optical filter including a metal nanoparticle, as i.e., filter) undesired wavelengths as a result of the resonance of surface plasmons at the interface of the metal nanoparticles.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Togashi (JP 2017-157816) in view of Maehara (JP 2006-120773) and further in view of Kasano (US 2009/0321865).

Regarding Claim 18, Togashi and Maehara teach all aspects of claim 1.  They do not teach that the optical filter 15/16 includes a multilayer interference film.  Kasano (see, e.g., Fig. 3), on the other hand, teaches that the optical filter includes a multilayer interference film, this structure makes it possible to perform color separation using the multilayer interference filter, and thus high color reproducibility can be achieved (see, e.g., par. 0023).
It would have been obvious to one of ordinary skill in the art at the time of filing to include in Togashi’s/Maehara’s device an optical filter including a multilayer interference film, as taught by Kasano, to perform color separation using the multilayer interference filter and achieve high color reproducibility.

Page 3 of 10Application Number: 15/654,271Page 7 of 10Application Number: 15/654,271Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nelson Garces whose telephone number is (571)272-8249.  The examiner can normally be reached on M-F 8:30 AM - 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on (571)272-1705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
/Nelson Garces/Primary Examiner, Art Unit 2814